An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

(0) mm 

IN THE SUPREME COURT OF THE STATE OF NEVADA

PE’I‘ER JASON HELFRICH, No. 67003
Petitionen

VS. l

THE FIFTH JUDICIAL DISTRICT  F E L E D
COURT OF THE STATE OF NEVADA, .

IN AND FOR» THE COUNTY OF NYE, JUL 2 3 2015

RESpgnLllent.

 

ORDER DENYING PETITION FOR WEI T OF IMANDAM US
Having considered the petition, We are not persuaded that
petitinner has met; his burden to demonstrate that our extraordinary
intervention is warranted. NBS 34.160; Pm: LP. Eighth. Jrldiciaﬁ Dist.
Court, 120 Nev. 222, 228, 88 P.3d 840; 844 (2004); Accordingly, we
ORDER the petition DENIED.

 

 

Pickering

cc: Peter Jason Helfrich
Attm‘ney GeneralfCarson City
Nye County Clerk